Exhibit 10.6

EXECUTION COPY

AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT (2014-1)

AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT (2014-1) dated as of June 24, 2015
(this “Amendment No. 1”) is made by CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, a société anonyme organized under the laws of France, acting through its
New York Branch, as Class A Liquidity Provider and Class B Liquidity Provider
(“Crédit Agricole”) and acknowledged by WILMINGTON TRUST COMPANY, a Delaware
trust company, not in its individual capacity but solely as trustee under each
Trust (the “Trustee”), by WILMINGTON TRUST COMPANY, not in its individual
capacity except as expressly set forth herein but solely as Subordination Agent
and Trustee (the “Subordination Agent”), and by AMERICAN AIRLINES, INC.
(“American”).

WITNESSETH:

WHEREAS, the Class A Trustee, the Class B Trustee, Crédit Agricole, as Class A
Liquidity Provider and Class B Liquidity Provider (the “Liquidity Provider”),
and the Subordination Agent have heretofore entered into the Intercreditor
Agreement (2014-1), dated as of September 16, 2014 (the “Agreement”);

WHEREAS, the Liquidity Provider and American wish to correct the definition of
“Threshold Rating” set forth in the Agreement and have certified to the Trustee
as to the correct definition of “Threshold Rating”;

WHEREAS, Section 8.01(a) of the Agreement provides that the Agreement may be
amended without the consent of the Trustee or the Subordination Agent to cure
any ambiguity or omission or to correct any mistake;

WHEREAS, Crédit Agricole wishes to amend the Agreement pursuant to
Section 8.01(a) thereof and the Trustee, the Subordination Agent and the Company
wish to acknowledge such amendment;

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows;

Section 1. Definitions. Capitalized terms and phrases used and not otherwise
defined herein shall, for all purposes of this Amendment No. 1, have the
respective meanings specified therefor in the Agreement. All references to “this
Agreement” in the Agreement shall be deemed to refer to the Agreement as amended
by this Amendment No. 1, and all references in the Agreement or in any other
Operative Agreement to the Agreement shall be deemed to refer to the Agreement
as amended by this Amendment No. 1.



--------------------------------------------------------------------------------

Section 2. Amendment. Effective as of the date hereof, the Agreement shall be
amended as follows:

(a) Section 1.1 of the Agreement shall be amended by amending and restating the
definition of “Threshold Rating” appearing therein as follows:

“Threshold Rating” means a Long-Term Rating of BBB+ in the case of S&P and BBB
in the case of Fitch.”

Section 3. No Other Amendments. Except as expressly provided in this Amendment
No. 1, all of the terms and conditions of the Agreement shall remain in full
force and effect and are hereby ratified and confirmed.

Section 4. Miscellaneous. The terms of this Amendment No. 1 shall be binding
upon, inure to the benefit of, and be enforceable by, the parties to the
Intercreditor Agreement and their respective successors and assigns. The terms
of this Amendment No. 1 shall in all respects be governed by, and construed in
accordance with, the law of the State of New York, including all matters of
construction, validity and performance. This Amendment No. 1 may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same amendatory instrument and any of the signatories hereto may execute
this Amendment No. 1 by signing any such counterpart.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Liquidity Provider has caused this Amendment No. 1 to
Intercreditor Agreement (2014-1) to be duly executed as of the day and year
first above written.

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, acting through its New York
Branch, as Class A Liquidity Provider and Class B Liquidity Provider By   /s/
Thomas Jean   /s/ Maria Rodriguez Name:   Thomas Jean   Maria Rodriguez Title:  
Director   Director

 

Acknowledged by:

WILMINGTON TRUST COMPANY,

as Trustee for the Class A Trust and the Class B Trust

By  

/s/ Melinda Morales Romay

Name:   Melinda Morales Romay Title:   Financial Services Officer

WILMINGTON TRUST COMPANY,

as Subordination Agent

By  

/s/ Melinda Morales Romay

Name:   Melinda Morales Romay Title:   Financial Services Officer AMERICAN
AIRLINES, INC. By  

/s/ Thomas T. Weir

Name:   Thomas T. Weir Title:   Vice President and Treasurer

 

[Signature Page to Amendment No. 1 to Intercreditor Agreement (2014-1)]